Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-12-00855-CR

                                    Abraham LINARES,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2011 CRM 00635 D2
                       Honorable Monica Z. Notzon, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED March 5, 2014.


                                              _____________________________
                                              Patricia O. Alvarez, Justice